
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.4


INDEMNIFICATION AGREEMENT
SCOTT'S LIQUID GOLD-INC.


        This Agreement is made and entered into as of January 26, 2004 between
Scott's Liquid Gold-Inc., a Colorado corporation (the "Corporation"), and Gerald
J. Laber of Aurora, Colorado ("Director").

RECITALS:

        A.    At the request of the Corporation, Director is willing to serve as
a director of the Corporation (as defined below). As such, Director may be
subjected to claims, suits or proceedings.

        B.    Director has indicated that it was and is a condition of
Director's acceptance and continuing in such service that, among other things,
the Corporation agrees to indemnify Director against liabilities, expenses and
costs incurred in connection with any such claims, suits or proceedings, in
accordance with, and to the fullest extent permitted by, the Colorado Business
Corporation Act; and

        C.    The Corporation's Articles of Incorporation and the Colorado
Business Corporation Act contemplate that contracts may be made between the
Corporation and members of its Board of Directors and officers with respect to
indemnification.

Agreement:

        Now, therefore, in consideration of Director's acceptance and
continuation of service as a director after the date of this Agreement, and in
consideration of the mutual covenants stated herein, the parties agree as
follows:

        1.    Definitions.    As used in this Agreement, the following terms
have the following meanings:

        (a)    Act.    The term "Act" means the Colorado Business Corporation
Act as it exists on the date of this Agreement and as it may be hereafter
amended from time to time. In the case of any amendment of the Colorado Business
Corporation Act after the date of this Agreement, when used in reference to an
act or omission occurring prior to effectiveness of such amendment, the term
"Act" shall include such amendment only to the extent that the amendment permits
the Corporation to provide broader indemnification rights than the Colorado
Business Corporation Act permitted the Corporation to provide at the date of
this Agreement and prior to the amendment.

        (b)    Director.    As used in reference to a position of Director, the
term "director" means a director of the Corporation and, while a director or
officer of the Corporation, Director's serving at the Corporation's request as a
director, officer, agent, associate, employee, fiduciary, manager, member,
partner, promoter, or a trustee of, or holding a similar position with, any
corporation, partnership, joint venture, trust, other enterprise or person or
employee benefit plan. The term "director" also includes, unless the context
otherwise requires, the estate or personal representative of a director. The
term "director" shall also include any such broader definition as may be
provided in the Act with amendments after the date of this Agreement.

        (c)    Proceeding.    The term "proceeding" means any threatened,
pending or completed action, suit or proceeding whether civil, criminal,
administrative or investigative, and whether formal or informal.

        2.    Agreement to Indemnify.    The Corporation shall indemnify, and
keep indemnified, Director in accordance with, and to the fullest extent
permitted and/or required by, the Act from and against any judgments, penalties,
fines (including but not limited to ERISA excise taxes), amounts paid in
settlement and reasonable expenses (including but not limited to expenses of
investigation and preparation and fees and disbursements of Director's counsel,
accountants or other experts) actually incurred by Director in connection with
any proceeding in which Director was or is made a party or

--------------------------------------------------------------------------------

was or is involved (for example, as a witness) because Director is or was a
director or is or was an officer of the Corporation.

        3.    Insurance.    So long as Director may be subject to any possible
proceeding by reason of the fact that Director is or was a director or officer
of the Corporation, to the extent the Corporation maintains an insurance policy
or policies providing directors' and officers' liability insurance, Director
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage applicable to any then current
director or officer of the Corporation.

        4.    Advances.    In the event of any proceeding in which Director is a
party or is involved and which may give rise to a right of indemnification from
the Corporation pursuant to this Agreement, following written request to the
Corporation by Director, the Corporation shall pay to Director, in accordance
with and to the fullest extent permitted and/or required by the Act, amounts to
cover reasonable expenses incurred by Director in such proceeding in advance of
its final disposition upon receipt of (a) a written affirmation by Director of
Director's good faith belief that Director has met any applicable standard of
conduct; (b) a written undertaking executed by or on behalf of Director to repay
the advance if it shall ultimately be determined that Director did not meet such
standard of conduct; and (c) satisfactory evidence as to the amount of such
expenses.

        5.    Burden of Proof.    If under applicable law, the entitlement of
Director to be indemnified or advanced expenses hereunder depends upon whether a
standard of conduct has been met, the burden of proof of establishing that
Director did not act in accordance with such standard shall rest with the
Corporation. Director shall be presumed to have acted in accordance with such
standard and to be entitled to indemnification or the advancement of expenses
(as the case may be) unless, based upon a preponderance of the evidence, it
shall be determined that Director has not met such standard. Such determination
and any evaluation as to the reasonableness of amounts claimed by Director shall
be made by the Board of Directors of the Corporation or such other body or
persons as may be permitted by the Act. For purposes of this Agreement, unless
otherwise expressly stated, the termination of any proceeding by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Director did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

        6.    Notice to the Corporation.    Director shall notify the Secretary
of the Corporation in writing of any matter for which Director intends to seek
indemnification hereunder as soon as reasonably practicable following the
receipt by Director of written notice thereof; provided, however, that delay in
so notifying the Corporation shall not constitute a waiver or release by
Director of rights hereunder.

        7.    Counsel for Proceeding.    In the event of any proceeding in which
Director is a party or is involved and which may give rise to a right of
indemnification hereunder, the Corporation shall have the right to retain
counsel reasonably satisfactory to Director to represent Director and any others
the Corporation may designate in such proceeding. In any such proceeding,
Director shall have the right to retain Director's own counsel, but the fees and
expenses of such counsel shall be at the expense of Director unless (a) the
retention of such counsel has been specifically authorized by the Corporation;
(b) representation of Director and another party by the same counsel would be
inappropriate, in the reasonable judgment of Director, due to actual or
potential differing interests between them (as might be the case for
representation of both the Corporation and Director in a proceeding by or in the
right of the Corporation); (c) the counsel retained by the Corporation and
satisfactory to Director has advised Director, in writing, that such counsel's
representation of Director would be likely to involve such counsel in
representing differing interests which could adversely affect either the
judgment or loyalty of such counsel to Director, whether it be a conflicting,
inconsistent, diverse or other interest; or (d) the Corporation shall fail to
retain counsel for Director in such proceeding. Notwithstanding the foregoing,
if an insurance carrier has supplied directors' and officers' liability
insurance covering a

2

--------------------------------------------------------------------------------


proceeding and is entitled to retain counsel for the defense of such proceeding,
then the insurance carrier shall retain counsel to conduct the defense of such
proceeding unless Director and the Corporation concur in writing that the
insurance carrier's doing so is undesirable. The Corporation shall not be liable
under this Agreement for any settlement of any proceeding affected without its
written consent. The Corporation shall not settle any proceeding in any manner
which would impose any penalty or limitation on Director without Director's
written consent. Consent to a proposed settlement of any proceeding shall not be
unreasonably withheld by either the Corporation or Director.

        8.    Enforcement.    The Corporation acknowledges that Director is
relying upon this Agreement in serving as a director, as well as any serving in
the future as an officer of the Corporation. If a claim for indemnification or
advancement of expenses is not paid in full by the Corporation within ninety
(90) days after a written claim has been received from Director by the
Corporation, Director may at any time bring suit against the Corporation to
recover the unpaid amount of the claim. If successful in whole or in part in
such suit, Director shall also be entitled to be paid all reasonable fees and
expenses (including without limitation fees of counsel) in bringing and
prosecuting such claim. Whether or not Director has met any applicable standard
of conduct, the Court in such suit may order indemnification or the advancement
of expenses as the Court deems proper (subject to any express limitation of the
Act). Further, the Corporation shall indemnify Director from and against any and
all expenses (including attorneys' fees) and, if requested by Director, shall
(within ten business days of such request) advance such expenses to Director,
which are incurred by Director in connection with any claim asserted against or
suit brought by Director for recovery under any directors' and officers'
liability insurance policies maintained by the Corporation, regardless of
whether Director is unsuccessful in whole or in part in such claim or suit.

        9.    Proceedings by Director.    The Corporation shall indemnify
Director and advance expenses to Director in connection with any proceeding (or
part thereof) initiated by Director only if such proceeding (or part thereof)
was authorized by the Board of Directors of the Corporation.

        10.    Nonexclusivity.    The rights of Director for indemnification and
advancement of expenses under this Agreement shall not be deemed exclusive of,
or in limitation of, any rights to which Director may be entitled under Colorado
law, the Corporation's Articles of Incorporation or Bylaws, vote of stockholders
or otherwise.

        11.    Miscellaneous.    

        (a)    Effectiveness.    This Agreement is effective for, and shall
apply to, (i) any claim which is asserted or threatened before, on or after the
date of this Agreement but for which no action, suit or proceeding has actually
been brought prior to the date of this Agreement and (ii) any action, suit or
proceeding which is threatened before, on or after the date of this Agreement
but which is not pending prior to the date of this Agreement. Thus, this
Agreement shall not apply to any action, suit or proceeding which has actually
been brought before the date of this Agreement. So long as the foregoing
standard of effectiveness has been satisfied, this Agreement shall be effective
for and shall be applied to acts or omissions prior to, on or after the date of
this Agreement.

        (b)    Survival; Continuation.    The rights of Director hereunder shall
inure to the benefit of the Director (even after Director ceases to be a
director or officer), Director's personal representative, heirs, executors,
administrators and beneficiaries; and this Agreement shall be binding upon the
Corporation, its successors and assigns. The rights of Director under this
Agreement shall continue so long as Director may be subject to any possible
proceeding because of the fact that Director was a director or was an officer of
the Corporation. If the Corporation sells, leases, exchanges or otherwise
disposes of, in a single transaction or series of related transactions, all or
substantially all of its property and assets, the Corporation shall, as a
condition precedent to such transaction, cause effective provision to be made so
that the

3

--------------------------------------------------------------------------------




person or entity acquiring such property and assets shall become bound by and
replace the Corporation under this Agreement.

        (c)    Governing Law.    This Agreement shall be governed by the laws of
the State of Colorado.

        (d)    Severability.    If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and all other provisions shall
remain in full force and effect.

        (e)    Amendment.    No amendment, termination or cancellation of this
Agreement shall be effective unless in writing signed by the Corporation and
Director.

        (f)    Other Payments.    The Corporation shall not be liable under this
Agreement to make any payment in connection with any proceeding against or
involving Director to the extent Director has otherwise actually received
payment (under any insurance policy, Bylaw or otherwise) of the amounts
otherwise indemnifiable hereunder. Director shall repay to the Corporation the
amount of any payment the Corporation makes to Director under this Agreement in
connection with any proceeding against or involving Director, to the extent
Director has otherwise actually received payment (under any insurance policy,
Bylaw or otherwise) of such amount.

        (g)    Subrogation.    In the event of payment under this Agreement the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Director, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.

        (h)    Headings.    The headings in this Agreement are for convenience
only and are not to be considered in construing this Agreement.

        (i)    Counterparts.    This Agreement may be executed in counterparts,
both of which shall be deemed an original, and together shall constitute one
document.

        The parties have executed this Agreement as of the day and year first
above stated.


SCOTT'S LIQUID GOLD-INC.
 
DIRECTOR
By:
 
/s/  MARK E. GOLDSTEIN      

--------------------------------------------------------------------------------

Mark E. Goldstein, President
 
By:
 
/s/  GERALD J. LABER      

--------------------------------------------------------------------------------

Gerald J. Laber

4

--------------------------------------------------------------------------------



QuickLinks


INDEMNIFICATION AGREEMENT SCOTT'S LIQUID GOLD-INC.
